DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
Status of the Claims
Claims 1-5 and 7-19 are pending in the instant patent application. Claims 1, 11 and 16 are amended. Claims 6 and 20 are cancelled. 
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and newly cited art.
Response to 35 U.S.C. §103 Arguments
Applicant’s arguments regarding 35 U.S.C. §103 rejection of the claims have been fully considered, but are not persuasive. Furthermore, Applicant’s arguments are moot in light of newly amended language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 10,031,490 B2) in view of Bjorklund et al. (US 2019/0083920 A1) further in view of Eryurek et al. (US 2002/0123864 A1).
	Regarding Claim 1, Nixon teaches the limitations of Claim 1 which state
 	receiving, by a first computing device and from a second computing device, a mobile workflow representing a scheduled series of actions displayed by the first computing device and corresponding to completing a task involving an asset of a petrochemical plant or refinery (Nixon: Col 18 line 20 - Col 19 line 4, Col 23 line 36 - Col 24 line 11 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item…The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist…When the UI device senses that the welder has arrived at the furnace, the UI device automatically displays procedures relevant to the work item task (which may be provided by the supervisor module, for example). For example, the UI device may first display for the welder the safety procedures and information necessary to make sure that the work item task can be performed safely, such as displaying information about what material the fuel pipe to be welded to the furnace normally carries, what material was the last material flowing through the pipe, whether the pipe has been drained, whether the pipe is currently in service, and whether any residual material is detectable in the pipe. The UI device may also display, step by step and/or with graphics, a procedure for clearing any residual material from the pipe to make sure that the welding procedure can be performed safely (e.g., without causing an explosion)… If the mobile operator has the appropriate skill set and/or credentials, the work item scheduler 308 may assign the work item to the mobile operator and, if the operator accepts the work item, the work item scheduler may create any necessary permissions for the operator to perform the target function on the target equipment. Of course, it will be understood that one or more persons may be assigned a single work item, as certain tasks require more than one person to complete);
	initiating, by the first computing device, the mobile workflow by causing display of a first action of the scheduled series of actions (Nixon: Col 18 lines 20-37 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room);
	modifying, by the first computing device, the scheduled series of actions to include a corrective action to complete the task associated with the asset of the petrochemical plant or refinery (Nixon: Col 9 lines 4-9, Col 72 lines 54-64 via In operation, a user may interact with the UI device 112 to monitor or control one or more devices in the process control network 100, such as any of the field devices 15-22 or the devices 40-48….Thus, the controller 11 may be configured (by a user using a UI device 112 in certain embodiments) to implement a control strategy or control routine in any desired manner. The method 3200 may also include, in various embodiments, detecting an abnormal condition associated with the one or more process elements, determining from the digital data a cause of the abnormal condition, automatically initiating a change to one or more process control parameters to correct the abnormal condition, automatically creating a work item to cause personnel to take action to correct the abnormal condition, providing to an operator an indication of a corrective action to be taken to resolve the abnormal condition, and/or determining a fuel composition associated with a flame or combustion chamber).
	However, Nixon does not explicitly disclose the limitations of Claim 1 which state receiving, by the first computing device and from the second computing device, asset operation data representing one or more operating limits fora measurable element of the asset of the petrochemical plant or refinery; after initiating the mobile workflow, receiving, by the first computing device and froma third computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery; upon determining that a difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset fails to meet the one or more operating limits for the measurable element of the asset after modifying the scheduled series of actions, causing display, by the first computing device, of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset of the petrochemical plant or refinery; wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset.
	Bjorklund though, with the teachings of Nixon, teaches of
	receiving, by the first computing device and from the second computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A…One or more embodiments may include a method comprising: receiving, by a data analysis computing device, sensor data fora sensor associated with a PSA unit; based on analyzing the sensor data, determining a current operating condition for an element of the PSA unit; determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit; displaying the difference between the current operating condition and the optimal operating condition on a dashboard outlining recommendations for adjustments to the element of the PSA unit; based on the analyzed sensor data, determining a command for adjusting the element of the PSA unit to reduce the difference between the current operating condition and the optimal operating condition; and sending the command for adjusting the element of the PSA unit…In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant. Finally in yet another example, one or more of the aforementioned examples may be performed with or without a combination of the other examples…)
	after initiating the mobile workflow, receiving, by the first computing device and from a third computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0048, 0096 via receiving reports on current performance and analysis unit. In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be performed to improve PSA unit performance. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed…In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant…)
	upon determining that a difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset fails to meet the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0112, 0149 via data processing platform determining if sensor values exceed thresholds and generated alerts. In one or more embodiments, the data processing platform may determine whether values in the sensor data exceed certain thresholds. As an example, the data processing platform may analyze valve data to See if a particular valve operation deviates from an average operation of other valves in similar service (e.g., in a same piece of equipment, in a same plant, in a same piece of equipment at a different plant, or the like). In some embodiments, a graphical user interface of an application may be used for providing alerts and/or receiving or generating commands for taking corrective action related to PSA, in accordance with one or more embodiments described herein. The graphical user interface may include an alert or alarm Summary with information about a current state of a piece of equipment (e.g., a valve), a problem being experienced by a piece of equipment (e.g., a valve), a problem with a plant, or the like. For example, the graphical user interface may include an alert that a valve is experiencing a particular issue, a particular problem has been detected, or another alert);
	after modifying the scheduled series of actions, causing display, by the first computing device, of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0107, 0152 via recommendation [corrective action] displayed on the dashboard and graphical user interface showing actions to be taken. For example: Product Purity. A unit may be designed for 99.9% Hydrogen Purity. The plant may be operating at 99.95% Hydrogen Purity. This operation is conservative and is impacting the plant's Hydrogen recovery by X. The system may determine and/or recommend that, to operate at the design recovery level, an adjustment to Y and Z. This recommendation may be displayed on the dashboard, delivered as an alert, and/or sent to the control platform to be implemented. The graphical user interface may include one or more buttons that, when pressed, cause one or more actions to be take. For example, the graphical user interface may include a button that, when pressed, causes an operating characteristic (e.g., of a valve, of a plant, or the like) to change. For example, the computer may send a signal that opens or closes one or more valves or adjusts one or more flow controllers in response to a particular condition being detected. In another example, the graphical user interface may include a button that, when pressed, sends an alert to a contact, the alert including information similar to the information included in the alert provided via the graphical user interface…);
	wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset (Bjorklund: Para 0137, Fig 7A-2 teaches of the graph may include a first line that indicates an ideal or desired level, and a second line that indicates an actual operating level. The graph may correspond with a colored banner at the bottom of the screen. The banner may indicate if the hydrogen recovery is within in a suitable range (e.g., green), a lower but acceptable range (e.g., yellow), or is out of range (e.g., red). Examiner interprets the colored ranges as the upper and lower bound values for the measurable element of the asset. Thus teaching limitation of the claim. Further, Para 0096 teaches of boundary, thresholds and acceptable range of limits).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon with the teachings of Bjorklund in order to have receiving, by the first computing device and from the second computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery; after initiating the mobile workflow, receiving, by the first computing device and from a third computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery; upon determining that a difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset fails to meet the one or more operating limits for the measurable element of the asset after modifying the scheduled series of actions, causing display, by the first computing device, of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset of the petrochemical plant or refinery; wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Nixon does not disclose the limitation of Claim 1 which states wherein the mobile workflow implemented on the first computing device includes a plurality of screens to represent the scheduled series of actions, the plurality of screens configured to display a plurality of actions based on a particular asset is within or outside of the upper bound values and lower bound values of the one or more operating limits, the display of the plurality of actions comprising: displays a first action on a first screen of the plurality of screens for an operator to enter a value for the particular asset of the petrochemical plant or refinery, displays a next action on a second screen of the plurality of screens, and displays the corrective action on a third screen of the plurality of screens.
	Eryurek though, with the teachings of Nixon/Bjorklund, teaches of
	wherein the mobile workflow implemented on the first computing device includes a plurality of screens to represent the scheduled series of actions, the plurality of screens configured to display a plurality of actions based on a particular asset is within or outside of the upper bound values and lower bound values of the one or more operating limits (Eryurek: Para 0133 via FIG. 20 is yet another exemplary depiction of a display that may be provided by the GUI to enable a user to quickly investigate alarm information, conditions, etc. within the plant 10. A high level graphical view 750 of the plant 10 may include an alarm banner 760 having one or more pending alarms. Each of the alarms within the alarm banner may be represented using an alphanumeric indicator that is uniquely associated with the device which generated the alarm or event. Additionally, each of the alarms within the banner 760 may also include an information button 770, which may be selected by a user to generate a pop-up window 775 containing more detailed information relating to that particular alarm. Further, the user may also select the alphanumeric designator for the device causing a particular alarm to investigate the possible reasons for the alarm. When the alphanumeric designator is selected, a pop-up window 780 may be provided by the GUI. The pop-up window 780 may provide one or more response categories 785, which may facilitate the user's understanding of how a particular alarm should be addressed and within what time frame the alarm should be addressed. By way of example, the pop-up window 780 may indicate that a particular device is no longer communicating, that the device has failed, that the device needs maintenance immediately, or that the device requires maintenance or some other attention soon), 
the display of the plurality of actions comprising: 	
	displays a first action on a first screen of the plurality of screens for an operator to enter a value for the particular asset of the petrochemical plant or refinery (Eryurek: Para 0131 via FIG. 17 is an exemplary depiction of a display that may be provided by the GUI to enable a user to view audit trail information in connection with any device used within the area 600. By way of example, a user may use a mouse to click on a given device or its alphanumeric identifier or, alternatively, may enter the identifier via a keyboard, to request a pop-up audit trail window 650 for that device. In this manner, a user can use the audit trail information to determine whether an improper or unacceptable index value may be related to a failure to calibrate the device properly or in a timely manner, whether a device has been configured properly or at all, etc.), 
	displays a next action on a second screen of the plurality of screens (Eryurek: Para 0133 via FIG. 20 is yet another exemplary depiction of a display that may be provided by the GUI to enable a user to quickly investigate alarm information, conditions, etc. within the plant 10. A high level graphical view 750 of the plant 10 may include an alarm banner 760 having one or more pending alarms. Each of the alarms within the alarm banner may be represented using an alphanumeric indicator that is uniquely associated with the device which generated the alarm or event. Additionally, each of the alarms within the banner 760 may also include an information button 770, which may be selected by a user to generate a pop-up window 775 containing more detailed information relating to that particular alarm. Further, the user may also select the alphanumeric designator for the device causing a particular alarm to investigate the possible reasons for the alarm. When the alphanumeric designator is selected, a pop-up window 780 may be provided by the GUI. The pop-up window 780 may provide one or more response categories 785, which may facilitate the user's understanding of how a particular alarm should be addressed and within what time frame the alarm should be addressed. By way of example, the pop-up window 780 may indicate that a particular device is no longer communicating, that the device has failed, that the device needs maintenance immediately, or that the device requires maintenance or some other attention soon), and 
	displays the corrective action on a third screen of the plurality of screens (Eryurek: Para 0134 via FIGS. 21-24 are exemplary depictions of displays that may be provided by the GUI in response to a user's further investigation of an alarm, alert or any other event associated with, for example, a device. Generally speaking, a user may request device status information from a pop-up window such as the pop-up window 780 shown in FIG. 20. This detailed status information may provide one or more possible diagnoses of problems that may be responsible for the alarm condition (i.e., failed communication, failed device, needs maintenance now, advisory, etc.). Furthermore, as shown in FIG. 24, a user may request detailed help from any status window. This detailed help may provide step by step instructions to guide the user or some other person in rectifying the problem diagnosed by the system. This information may be made available to the GUI from the asset utilization expert 50 and/or from devices themselves, from the process control diagnostic expert 65, from other analysis tools, etc).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon/Bjorklund with the teachings of Eryurek in order to have wherein the mobile workflow implemented on the first computing device includes a plurality of screens to represent the scheduled series of actions, the plurality of screens configured to display a plurality of actions based on a particular asset is within or outside of the upper bound values and lower bound values of the one or more operating limits, the display of the plurality of actions comprising: displays a first action on a first screen of the plurality of screens for an operator to enter a value for the particular asset of the petrochemical plant or refinery, displays a next action on a second screen of the plurality of screens, and displays the corrective action on a third screen of the plurality of screens. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 2, the combination of Nixon/Bjorklund/Eryurek teaches the limitation of Claim 2 which states
	wherein the received asset operation data is received periodically (Bjorklund: Para 0065 via sensor data collection intervals).
	Regarding Claim 3, the combination of Nixon/Bjorklund/Eryurek teaches the limitation of Claim 3 which states
	wherein the measurable element is a pressure value of the asset of the petrochemical plant or refinery (Bjokrlund: Para 0031 via PSA unit. A typical PSA unit may have a control system containing hardware, software, and human - machine interface for operator interface, and a valve skid containing control valves, piping, and instrumentation. The devices in the valve skid communicate with the control system to operate the PSA. The PSA unit also contains multiple adsorber vessels and a tail gas surge tank. The adsorber vessels contain adsorbents ).
	Regarding Claim 4, the combination of Nixon/Bjorklund/Eryurek teaches the limitation of Claim 4 which states
	determining the difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0013 via determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit).
	Regarding Claim 7, the combination of Nixon/Bjorklund/Eryurek teaches the limitation of Claim 7 which states
	wherein the asset operation data representing the one or more operating limits comprises a threshold value for the measurable element of the asset (Bjorklund: Para 0096, 0116 via thresholds and data analysis platform to determine thresholds. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard… This evaluation by the analysis unit may be used to proactively predict future actions to be performed. In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant…);
	Regarding Claim 8, the combination of Nixon/Bjorklund/Eryurek teaches the limitation of Claim 8 which states
	sending, by the first operating device, a request for the current asset condition data (Bjorklund: Para 0100 via data collection platform collecting sensor data to send to data analysis platform).
	Regarding Claim 9, the combination of Nixon/Bjorklund/Eryurek teaches the limitation of Claim 9 which states
	wherein the required one or more adjustments to the measurable element of the asset comprises instructions to ensure that the difference between a new current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset meets the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0013, 0102-0105, 0108, 0123-0138 via dashboard and system capabilities to optimize performance. One or more embodiments may include a method comprising: receiving, by a data analysis computing device, sensor data fora sensor associated with a PSA unit; based on analyzing the sensor data, determining a current operating condition for an element of the PSA unit; determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit; displaying the difference between the current operating condition and the optimal operating condition on a dashboard outlining recommendations for adjustments to the element of the PSA unit; based on the analyzed sensor data, determining a command for adjusting the element of the PSA unit to reduce the difference between the current operating condition and the optimal operating condition; and sending the command for adjusting the element of the PSA unit. In some embodiments, a system may determine operating characteristics. The system may determine system performance characteristics. The system may determine optimal operating characteristics. In some embodiments, the optimal operating characteristics may be based on a designed-for operating level, a regulation (e.g., a minimum hydrogen purity), or one or more other criteria… By iteratively reviewing recent performance and adjusting characteristics, the system may thereby optimize the operating performance for a PSA unit…)
	Regarding Claim 10, the combination of Nixon/Bjorklund/Eryurek teaches the limitation of Claim 10 which states
	wherein the first computing device receives the mobile workflow and the asset operation data wirelessly through a network, the second computing device operationally connected to the network (Bjorklund: Para 0053 via operating environment).
	Regarding Claim 11, Nixon teaches the limitation of Claim 11 which states
	a first database configured to store a mobile workflow, the mobile workflow representing a scheduled series of actions a user of a first computing device utilizes to complete a task involving an asset of a petrochemical plant or refinery (Nixon: Col 5 line 57 - Col 6 line 25 via Generally, the context-aware mobile user interface devices cooperate with the expert systems, supervisory systems, and big data systems to facilitate improved operation of the process plant. The improved operation may be implemented using one or more of the presently described concepts which include, among others, aspects of collaboration, mobility, workflow management, personnel management, automation, accountability, verification, and diagnostics… For example, as will be described in greater detail below, the expert system may analyze information stored in the big data system and to determine that some task should be performed and may, by cooperating with the supervisor system, create a work item, assign the work item to a person, create a checklist of items necessary for the performance of the work item task, walk the assigned person through the performance of the associated task, and track the progress of the task…).
	However, Nixon does not explicitly disclose the limitations of Claim 11 which state a second database configured to store asset operation data, the asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plat or refinery; a third database configured to store current asset condition data, the current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plat or refinery; a mobile workflow platform comprising: one or more first processors; a first communication interface in communication with a mobile device, a first connector, and a second connector; and first non-transitory computer-readable memory storing executable instructions ; wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset.
	Bjorklund though, with the teachings of Nixon, teaches of
	a second database configured to store asset operation data, the asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plat or refinery (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A…One or more embodiments may include a method comprising: receiving, by a data analysis computing device, sensor data fora sensor associated with a PSA unit; based on analyzing the sensor data, determining a current operating condition for an element of the PSA unit; determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit; displaying the difference between the current operating condition and the optimal operating condition on a dashboard outlining recommendations for adjustments to the element of the PSA unit; based on the analyzed sensor data, determining a command for adjusting the element of the PSA unit to reduce the difference between the current operating condition and the optimal operating condition; and sending the command for adjusting the element of the PSA unit…In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant. Finally in yet another example, one or more of the aforementioned examples may be performed with or without a combination of the other examples…)
	a third database configured to store current asset condition data, the current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plat or refinery (Bjorklund: Para 0048, 0096, 0055 via receiving reports on current performance and analysis unit. In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be performed to improve PSA unit performance. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed. To predict various limits of a particular process and stay within the acceptable range of limits, the analysis unit may determine target operational parameters of a final product based on actual current and/or historical operational parameters… In yet another example, the data collection platform 502, data analysis platform 504, and/or control platform 506 may reside on a single server computer or virtual machine and be depicted as a single, combined logical box on a system diagram. Moreover, a data store may be illustrated in FIG. 5A separate and apart from the data collection platform 502, data analysis platform 504, and/or control platform 506 to store a large amount of values collected from sensors and other components. The data store may be embodied in a database format and may be made accessible to the public network 510; meanwhile, the control platform 506, data collection platform 502, and data analysis platform 504 may be restricted to the private network 508 and left inaccessible to the public network 510… The data store may be accessible to one or more users and/or remote devices over the public network);
	a mobile workflow platform comprising (Bjorklund: Para 0052 via The system may include one or more computing devices or platforms for collecting, storing, processing, and analyzing data from one or more sensors. FIG. 5A depicts an illustrative computing system that may be implemented at one or more components, pieces of equipment (e.g., PSA units), and/or plants…)
	one or more first processors (Bjorklund: Para 0066 via system environment);
	a first communication interface in communication with a mobile device, a first connector, and a second connector (Bjorklund: Para 0052-0054, 0066 via computing system environment);
	a first communication interface in communication with a mobile device, a first connector, and a second connector (Bjorklund: Para 0052-0054, 0066 via computing system environment);
	first non-transitory computer-readable memory storing executable instructions (Bjorklund: Para 0066-0067 via computing system environment)
	wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset (Bjorklund: Para 0137, Fig 7A-2 teaches of the graph may include a first line that indicates an ideal or desired level, and a second line that indicates an actual operating level. The graph may correspond with a colored banner at the bottom of the screen. The banner may indicate if the hydrogen recovery is within in a suitable range (e.g., green), a lower but acceptable range (e.g., yellow), or is out of range (e.g., red). Examiner interprets the colored ranges as the upper and lower bound values for the measurable element of the asset. Thus teaching limitation of the claim. Further, Para 0096 teaches of boundary, thresholds and acceptable range of limits).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon with the teachings of Bjorklund in order to have a second database configured to store asset operation data, the asset operation data representing one or more operating limits fora measurable element of the asset of the petrochemical plat or refinery; a third database configured to store current asset condition data, the current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plat or refinery; a mobile workflow platform comprising: one or more first processors; a first communication interface in communication with a mobile device, a first connector, and a second connector; and first non-transitory computer-readable memory storing executable instructions; wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, the combination of Nixon/Bjorklund teaches the limitations of Claim 11 which state
	receive the mobile workflow from the first connector (Nixon: Col 18 line 20 - Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment…The UI device may also provide instructions for, and facilitate, shutting down and/or locking out portions of the system such as, for example, upstream valves that would allow gas to flow into the pipe, igniters in the furnace, and any other equipment that could subject the procedure, the welder, or the process plant to unnecessary risk. The welder may then perform the welding procedure, following instructions or other guidance…);
	receive the asset operation data from the second connector (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A),
	transmit the mobile workflow to the mobile device (Nixon: Col 18 line 20 - Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item…When the UI device senses that the welder has arrived at the furnace, the UI device automatically displays procedures relevant to the work item task (which may be provided by the supervisor module, for example). For example, the UI device may first display for the welder the safety procedures and information necessary to make sure that the work item task can be performed safely, such as displaying information about what material the fuel pipe to be welded to the furnace normally carries, what material was the last material flowing through the pipe, whether the pipe has been drained, whether the pipe is currently in service, and whether any residual material is detectable in the pipe…),
	transmit the asset operation data to the mobile device (Bjorklund: Para 0100, 0123 via dashboard of remote device. FIGS. 6A-6B depict illustrative system flow diagrams in accordance with one or more embodiments described herein. As shown in FIG. 6A, in step 601, data collection platform may collect sensor data. In step 602, data collection platform may transmit sensor data to data analysis platform. In step 603, data analysis platform may analyze data. In step 604, data analysis platform may update one or more dashboards. FIG. 7A depicts an illustrative dashboard that may include information about the operation of a PSA unit in accordance with one or more aspects described herein. The dashboard may include or be a part of one or more graphical user interfaces of one or more applications that may provide information received from one or more sensors or determined based on analyzing information received from one or more sensors, according to one or more embodiments described herein. The dashboard may be displayed as part of a smartphone application (e.g., running on a remote device, such as remote device 1 or remote device 2), a desktop application, a web application (e.g., that runs in a web browser), a web site, an application running on a plant computer, or the like);
the mobile device comprising:
	one or more second processors (Bjorklund: Para 0066 via computing system environment);
	a second communication interface in communication with the mobile workflow platform and the second connector (Bjorklund: Para 0052-0054, 0066 via computing system environment); and
	second non-transitory computer-readable memory storing executable instructions that, when executed, cause the mobile device to (Bjorklund: Para 0066-0067 via computing system environment):
	receive the mobile workflow from the mobile workflow platform (Nixon: Col 18 line 20 - Col 19 line 4 via via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item…When the UI device senses that the welder has arrived at the furnace, the UI device automatically displays procedures relevant to the work item task (which may be provided by the supervisor module, for example). For example, the UI device may first display for the welder the safety procedures and information necessary to make sure that the work item task can be performed safely, such as displaying information about what material the fuel pipe to be welded to the furnace normally carries, what material was the last material flowing through the pipe, whether the pipe has been drained, whether the pipe is currently in service, and whether any residual material is detectable in the pipe…);
	receive the asset operation data from the mobile workflow platform (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A),
	initiate the mobile workflow by causing display of a first action of the scheduled series of actions (Nixon: Col 18 lines 20-37 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that shei s scheduled to perform the work item (i.e., to weld the furnace connection)… The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist, the welder may leave the equipment room);
	receive the current operating condition from the second connector (Bjorklund: Para 0048, 0096 via In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be performed to improve PSA unit performance. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed. To predict various limits of a particular process and stay within the acceptable range of limits, the analysis unit may determine target operational parameters of a final product based on actual current and/or historical operational parameters. This evaluation by the analysis unit may be used to proactively predict future actions to be performed. In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition…)
	upon a determination that a difference between the current operating condition for the measurable element of the asset and the one or more operating limits for the measurable element of the asset fails to meet the one or more operating limits for the measurable element of the asset (Bjorklund: Para 0112, 0149 via data processing platform determining if sensor values exceed thresholds and generated alerts. In one or more embodiments, the data processing platform may determine whether values in the sensor data exceed certain thresholds. As an example, the data processing platform may analyze valve data to see if a particular valve operation deviates from an average operation of other valves in similar service… a graphical user interface of an application may be used for providing alerts and/or receiving or generating commands for taking corrective action related to PSA, in accordance with one or more embodiments described herein. The graphical user interface may include an alert or alarm summary with information about a current state of a piece of equipment (e.g., a valve), a problem being experienced by a piece of equipment (e.g., a valve), a problem with a plant, or the like…), modify the scheduled series of actions to include a corrective action the user of the mobile device utilizes to complete the task associated with the asset (Nixon: Col 9 lines 4-9, Col 72 lines 54-64 via 0123;
	cause display of the corrective action, the corrective action comprising required one or more adjustments to the measurable element of the asset (Bjorklund: Para 0107, 0152 via recommendation [corrective action] displayed on the dashboard and graphical user interface showing actions to be taken);
the first connector comprising:
	one or more third processors (Bjorklund: Para 0066 via computing system environment);
	a third communication interface in communication with the mobile workflow platform and the first database (Bjorklund: Para 0052-0054, 0066 via computing system environment); and
	third non-transitory computer-readable memory storing executable instructions that, when executed, cause the first connector to (Bjorklund: Para 0066-0067 via computing system environment):
	receive the mobile workflow from the first database (Nixon: Col 18 line 20 - Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment…The UI device may also provide instructions for, and facilitate, shutting down and/or locking out portions of the system such as, for example, upstream valves that would allow gas to flow into the pipe, igniters in the furnace, and any other equipment that could subject the procedure, the welder, or the process plant to unnecessary risk. The welder may then perform the welding procedure, following instructions or other guidance…);
	transmit the mobile workflow to the mobile workflow platform (Nixon: Col 18 line 20 - Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item…When the UI device senses that the welder has arrived at the furnace, the UI device automatically displays procedures relevant to the work item task (which may be provided by the supervisor module, for example). For example, the UI device may first display for the welder the safety procedures and information necessary to make sure that the work item task can be performed safely, such as displaying information about what material the fuel pipe to be welded to the furnace normally carries, what material was the last material flowing through the pipe, whether the pipe has been drained, whether the pipe is currently in service, and whether any residual material is detectable in the pipe…);
the second connector comprising:
	one or more fourth processors (Bjorklund: Para 0066 via computing system environment);
	a fourth communication interface in communication with the mobile workflow platform and the third database (Bjorklund: Para 0052-0054, 0066 via computing system environment); and
	fourth non-transitory computer-readable memory storing executable instructions that, when executed, cause the second connector to (Bjorklund: Para 0066-0067 via computing system environment):
	receive the current asset condition data from the third database (Bjorklund 0048, 0096 via receiving reports on current performance and analysis unit), and
	transmit the current asset condition data to the mobile device (Bjorklund: Para 0100, 0123 via dashboard of remote device. FIGS. 6A-6B depict illustrative system flow diagrams in accordance with one or more embodiments described herein. As shown in FIG. 6A, in step 601, data collection platform may collect sensor data. In step 602, data collection platform may transmit sensor data to data analysis platform. In step 603, data analysis platform may analyze data. In step 604, data analysis platform may update one or more dashboards. FIG. 7A depicts an illustrative dashboard that may include information about the operation of a PSA unit in accordance with one or more aspects described herein. The dashboard may include or be a part of one or more graphical user interfaces of one or more applications that may provide information received from one or more sensors or determined based on analyzing information received from one or more sensors, according to one or more embodiments described herein. The dashboard may be displayed as part of a smartphone application (e.g., running on a remote device, such as remote device 1 or remote device 2), a desktop application, a web application (e.g., that runs in a web browser), a web site, an application running on a plant computer, or the like).
	Furthermore, Nixon does not disclose the limitation of Claim 11 which states wherein the mobile workflow implemented on the first computing device includes a plurality of screens to represent the scheduled series of actions, the plurality of screens configured to display a plurality of actions based on a particular asset is within or outside of the upper bound values and lower bound values of the one or more operating limits, the display of the plurality of actions comprising: displays a first action on a first screen of the plurality of screens for an operator to enter a value for the particular asset of the petrochemical plant or refinery, displays a next action on a second screen of the plurality of screens, and displays the corrective action on a third screen of the plurality of screens.
	Eryurek though, with the teachings of Nixon/Bjorklund, teaches of
	wherein the mobile workflow implemented on the first computing device includes a plurality of screens to represent the scheduled series of actions, the plurality of screens configured to display a plurality of actions based on a particular asset is within or outside of the upper bound values and lower bound values of the one or more operating limits (Eryurek: Para 0133 via FIG. 20 is yet another exemplary depiction of a display that may be provided by the GUI to enable a user to quickly investigate alarm information, conditions, etc. within the plant 10. A high level graphical view 750 of the plant 10 may include an alarm banner 760 having one or more pending alarms. Each of the alarms within the alarm banner may be represented using an alphanumeric indicator that is uniquely associated with the device which generated the alarm or event. Additionally, each of the alarms within the banner 760 may also include an information button 770, which may be selected by a user to generate a pop-up window 775 containing more detailed information relating to that particular alarm. Further, the user may also select the alphanumeric designator for the device causing a particular alarm to investigate the possible reasons for the alarm. When the alphanumeric designator is selected, a pop-up window 780 may be provided by the GUI. The pop-up window 780 may provide one or more response categories 785, which may facilitate the user's understanding of how a particular alarm should be addressed and within what time frame the alarm should be addressed. By way of example, the pop-up window 780 may indicate that a particular device is no longer communicating, that the device has failed, that the device needs maintenance immediately, or that the device requires maintenance or some other attention soon), 
the display of the plurality of actions comprising: 	
	displays a first action on a first screen of the plurality of screens for an operator to enter a value for the particular asset of the petrochemical plant or refinery (Eryurek: Para 0131 via FIG. 17 is an exemplary depiction of a display that may be provided by the GUI to enable a user to view audit trail information in connection with any device used within the area 600. By way of example, a user may use a mouse to click on a given device or its alphanumeric identifier or, alternatively, may enter the identifier via a keyboard, to request a pop-up audit trail window 650 for that device. In this manner, a user can use the audit trail information to determine whether an improper or unacceptable index value may be related to a failure to calibrate the device properly or in a timely manner, whether a device has been configured properly or at all, etc.), 
	displays a next action on a second screen of the plurality of screens (Eryurek: Para 0133 via FIG. 20 is yet another exemplary depiction of a display that may be provided by the GUI to enable a user to quickly investigate alarm information, conditions, etc. within the plant 10. A high level graphical view 750 of the plant 10 may include an alarm banner 760 having one or more pending alarms. Each of the alarms within the alarm banner may be represented using an alphanumeric indicator that is uniquely associated with the device which generated the alarm or event. Additionally, each of the alarms within the banner 760 may also include an information button 770, which may be selected by a user to generate a pop-up window 775 containing more detailed information relating to that particular alarm. Further, the user may also select the alphanumeric designator for the device causing a particular alarm to investigate the possible reasons for the alarm. When the alphanumeric designator is selected, a pop-up window 780 may be provided by the GUI. The pop-up window 780 may provide one or more response categories 785, which may facilitate the user's understanding of how a particular alarm should be addressed and within what time frame the alarm should be addressed. By way of example, the pop-up window 780 may indicate that a particular device is no longer communicating, that the device has failed, that the device needs maintenance immediately, or that the device requires maintenance or some other attention soon), and 
	displays the corrective action on a third screen of the plurality of screens (Eryurek: Para 0134 via FIGS. 21-24 are exemplary depictions of displays that may be provided by the GUI in response to a user's further investigation of an alarm, alert or any other event associated with, for example, a device. Generally speaking, a user may request device status information from a pop-up window such as the pop-up window 780 shown in FIG. 20. This detailed status information may provide one or more possible diagnoses of problems that may be responsible for the alarm condition (i.e., failed communication, failed device, needs maintenance now, advisory, etc.). Furthermore, as shown in FIG. 24, a user may request detailed help from any status window. This detailed help may provide step by step instructions to guide the user or some other person in rectifying the problem diagnosed by the system. This information may be made available to the GUI from the asset utilization expert 50 and/or from devices themselves, from the process control diagnostic expert 65, from other analysis tools, etc).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon/Bjorklund with the teachings of Eryurek in order to have wherein the mobile workflow implemented on the first computing device includes a plurality of screens to represent the scheduled series of actions, the plurality of screens configured to display a plurality of actions based on a particular asset is within or outside of the upper bound values and lower bound values of the one or more operating limits, the display of the plurality of actions comprising: displays a first action on a first screen of the plurality of screens for an operator to enter a value for the particular asset of the petrochemical plant or refinery, displays a next action on a second screen of the plurality of screens, and displays the corrective action on a third screen of the plurality of screens. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 12, the combination of Nixon/Bjorklund/Eryurek teaches the limitation of Claim 12 which states
	wherein transmitting the asset operation data to the mobile device comprises transmitting the asset operation data to the mobile device periodically (Bjorklund: Para 0065, 0123 via sensor data collection intervals and dashboards accessible by remote device).
	Regarding Claim 13, it is analogous to Claim 4 and rejected for the same reasons.
	Regarding Claim 15, it is analogous to Claim 9 and rejected for the same reasons.
Claim(s) 5, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 10,031,490 B2) in view of Bjorklund et al. (US 2019/0083920 A1) in view of Eryurek et al. (US 2002/0123864 A1) further in view of Hoff et al. (US 7,242,311 B2).
	Regarding Claim 5, while the combination of Nixon/Bjorklund/Eryurek teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 5 which state determining that the corrective action has been completed successfully; and after determining that the corrective action has been completed successfully, causing display, by the first computing device, of a second action of the scheduled series of actions.
	Hoff though, with the teachings of Nixon/Bjorklund teaches of
	determining that the corrective action has been completed successfully; and after determining that the corrective action has been completed successfully, causing display, by the first computing device, of a second action of the scheduled series of actions (Hoff: Col 10 line 56 - Col 11 line 10 via implementing the corrective action, collecting status information of the action and performing additional procedures and/or continuing on with the process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon/Bjorklund with the teachings of Hoff in order to have determining that the corrective action has been completed successfully; and after determining that the corrective action has been completed successfully, causing display, by the first computing device, of a second action of the scheduled series of actions. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 14, it is analogous to Claim 5 and is rejected for the same reasons.
	Regarding Claim 16, Nixon teaches the limitations of Claim 16 which state
	receiving, by a first computing device and from a second computing device, a mobile workflow representing a scheduled series of actions a user of a mobile computing device utilizes to complete a task involving an asset of a petrochemical plant or refinery (Nixon: Col 18 line 20 - Col 19 line 4, Col 23 line 36 - Col 24 line 11 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item…The checklist may also specify certain tasks to be performed before moving to the target equipment. As the welder verifies (e.g., via the user interface device) to the supervisor module that she has all of the equipment on the checklist, and has performed the specified tasks on the checklist…When the UI device senses that the welder has arrived at the furnace, the UI device automatically displays procedures relevant to the work item task (which may be provided by the supervisor module, for example). For example, the UI device may first display for the welder the safety procedures and information necessary to make sure that the work item task can be performed safely, such as displaying information about what material the fuel pipe to be welded to the furnace normally carries, what material was the last material flowing through the pipe, whether the pipe has been drained, whether the pipe is currently in service, and whether any residual material is detectable in the pipe. The UI device may also display, step by step and/or with graphics, a procedure for clearing any residual material from the pipe to make sure that the welding procedure can be performed safely (e.g., without causing an explosion)… If the mobile operator has the appropriate skill set and/or credentials, the work item scheduler 308 may assign the work item to the mobile operator and, if the operator accepts the work item, the work item scheduler may create any necessary permissions for the operator to perform the target function on the target equipment. Of course, it will be understood that one or more persons may be assigned a single work item, as certain tasks require more than one person to complete);
	sending, by the first computing device and to the mobile computing device, the mobile workflow (Nixon: Col 18 line 20 - Col 19 line 4 via At the appointed time, the welder may arrive at an equipment room with his assigned mobile user interface device, which may have reminded her that she is scheduled to perform the work item (i.e., to weld the furnace connection). Upon acknowledging the reminder, the UI device may display a checklist, generated by the supervisor module, relating to the work item. The checklist may remind the welder that she needs to bring with her safety equipment (e.g., a welding mask and gloves), welding equipment (e.g., a welding power supply, electrodes, a filler material, etc.), and anything else necessary to perform the task (e.g., replacement parts). The checklist may also specify certain tasks to be performed before moving to the target equipment…The UI device may also provide instructions for, and facilitate, shutting down and/or locking out portions of the system such as, for example, upstream valves that would allow gas to flow into the pipe, igniters in the furnace, and any other equipment that could subject the procedure, the welder, or the process plant to unnecessary risk. The welder may then perform the welding procedure, following instructions or other guidance…);
	receiving, from the mobile computing device, data representative of a modification to the scheduled series of actions of the mobile workflow to include a corrective action the user of the mobile computing device utilizes to complete the task associated with the asset of the petrochemical plant or refinery (Nixon: Col 9 lines 4-9, Col 72 lines 54-64 via In operation, a user may interact with the UI device 112 to monitor or control one or more devices in the process control network 100, such as any of the field devices 15-22 or the devices 40-48. The user may interact with the UI device 112, for example, to modify or change a parameter associated with a control routine stored in the controller 11… Thus, the controller 11 may be configured (by a user using a UI device 112 in certain embodiments) to implement a control strategy or control routine in any desired manner. The method 3200 may also include, in various embodiments, detecting an abnormal condition associated with the one or more process elements, determining from the digital data a cause of the abnormal condition, automatically initiating a change to one or more process control parameters to correct the abnormal condition, automatically creating a work item to cause personnel to take action to correct the abnormal condition, providing to an operator an indication of a corrective action to be taken to resolve the abnormal condition, and/or determining a fuel composition associated with a flame or combustion chamber…).
	However, Nixon does not explicitly disclose the limitations of Claim 16 which state receiving, by the first computing device and from a third computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery; sending, by the first computing device and to the mobile computing device, the asset operation data; sending, by the first computing device and to the mobile computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery; wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset.
	Bjorklund though, with the teachings of Nixon, teaches of
	receiving, by the first computing device and from a third computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0013, 0096 and 0130 via receiving sensor data showing the current and optimal condition for an elements of the PSA unit and range of limits and computing devices in 0053 and Fig 5A…One or more embodiments may include a method comprising: receiving, by a data analysis computing device, sensor data fora sensor associated with a PSA unit; based on analyzing the sensor data, determining a current operating condition for an element of the PSA unit; determining a difference between the current operating condition for the element of the PSA unit and an optimal operating condition for the element of the PSA unit; displaying the difference between the current operating condition and the optimal operating condition on a dashboard outlining recommendations for adjustments to the element of the PSA unit; based on the analyzed sensor data, determining a command for adjusting the element of the PSA unit to reduce the difference between the current operating condition and the optimal operating condition; and sending the command for adjusting the element of the PSA unit…In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant. Finally in yet another example, one or more of the aforementioned examples may be performed with or without a combination of the other examples…)
	sending, by the first computing device and to the mobile computing device, the asset operation data (Bjorklund: Para 0065, 0123 via dashboard of remote device. FIGS. 6A-6B depict illustrative system flow diagrams in accordance with one or more embodiments described herein. As shown in FIG. 6A, in step 601, data collection platform may collect sensor data. In step 602, data collection platform may transmit sensor data to data analysis platform. In step 603, data analysis platform may analyze data. In step 604, data analysis platform may update one or more dashboards. FIG. 7A depicts an illustrative dashboard that may include information about the operation of a PSA unit in accordance with one or more aspects described herein. The dashboard may include or be a part of one or more graphical user interfaces of one or more applications that may provide information received from one or more sensors or determined based on analyzing information received from one or more sensors, according to one or more embodiments described herein. The dashboard may be displayed as part of a smartphone application (e.g., running on a remote device, such as remote device 1 or remote device 2), a desktop application, a web application (e.g., that runs in a web browser), a web site, an application running on a plant computer, or the like);
	sending, by the first computing device and to the mobile computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery (Bjorklund: Para 0048, 0096 via receiving reports on current performance and analysis unit. In some plants, an operational objective may be to improve PSA unit operation on an ongoing and consistent basis. Therefore, a system may deliver timely and/or regular reports indicating current performance, along with interpretation and consulting on what actions may be performed to improve PSA unit performance. The data analysis platform 502 may comprise an analysis unit that determines operating status, based on at least one of a kinetic model, a parametric model, an analytical tool, and a related knowledge and best practice standard. The analysis unit may receive historical and/or current performance data from one or a plurality of plants to proactively predict future actions to be performed…In another example, the analysis unit may establish a boundary or threshold of an operating parameter of the plant based on at least one of an existing limit and an operation condition. In yet another example, the analysis unit may establish a relationship between at least two operational parameters related to a specific process for the operation of the plant…)
	wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset (Bjorklund: Para 0137, Fig 7A-2 teaches of the graph may include a first line that indicates an ideal or desired level, and a second line that indicates an actual operating level. The graph may correspond with a colored banner at the bottom of the screen. The banner may indicate if the hydrogen recovery is within in a suitable range (e.g., green), a lower but acceptable range (e.g., yellow), or is out of range (e.g., red). Examiner interprets the colored ranges as the upper and lower bound values for the measurable element of the asset. Thus teaching limitation of the claim. Further, Para 0096 teaches of boundary, thresholds and acceptable range of limits).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon with the teachings of Bjorklund in order to have receiving, by the first computing device and from a third computing device, asset operation data representing one or more operating limits for a measurable element of the asset of the petrochemical plant or refinery; sending, by the first computing device and to the mobile computing device, the asset operation data; sending, by the first computing device and to the mobile computing device, current asset condition data representing a current operating condition for the measurable element of the asset of the petrochemical plant or refinery, wherein the asset operation data representing the one or more operating limits comprises upper bound values and lower bound values for the measurable element of the asset. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Nixon does not explicitly disclose the limitation of Claim 16 which states wherein the mobile workflow implemented on the first computing device includes a plurality of screens to represent the scheduled series of actions, the plurality of screens configured to display a plurality of actions based on a particular asset is within or outside of the upper bound values and lower bound values of the one or more operating limits, the display of the plurality of actions comprising: displays a first action on a first screen of the plurality of screens for an operator to enter a value for the particular asset of the petrochemical plant or refinery, displays a next action on a second screen of the plurality of screens, and displays the corrective action on a third screen of the plurality of screens.
	Eryurek though, with the teachings of Nixon/Bjorklund, teaches of
	wherein the mobile workflow implemented on the first computing device includes a plurality of screens to represent the scheduled series of actions, the plurality of screens configured to display a plurality of actions based on a particular asset is within or outside of the upper bound values and lower bound values of the one or more operating limits (Eryurek: Para 0133 via FIG. 20 is yet another exemplary depiction of a display that may be provided by the GUI to enable a user to quickly investigate alarm information, conditions, etc. within the plant 10. A high level graphical view 750 of the plant 10 may include an alarm banner 760 having one or more pending alarms. Each of the alarms within the alarm banner may be represented using an alphanumeric indicator that is uniquely associated with the device which generated the alarm or event. Additionally, each of the alarms within the banner 760 may also include an information button 770, which may be selected by a user to generate a pop-up window 775 containing more detailed information relating to that particular alarm. Further, the user may also select the alphanumeric designator for the device causing a particular alarm to investigate the possible reasons for the alarm. When the alphanumeric designator is selected, a pop-up window 780 may be provided by the GUI. The pop-up window 780 may provide one or more response categories 785, which may facilitate the user's understanding of how a particular alarm should be addressed and within what time frame the alarm should be addressed. By way of example, the pop-up window 780 may indicate that a particular device is no longer communicating, that the device has failed, that the device needs maintenance immediately, or that the device requires maintenance or some other attention soon), 
the display of the plurality of actions comprising: 
	displays a first action on a first screen of the plurality of screens for an operator to enter a value for the particular asset of the petrochemical plant or refinery (Eryurek: Para 0131 via FIG. 17 is an exemplary depiction of a display that may be provided by the GUI to enable a user to view audit trail information in connection with any device used within the area 600. By way of example, a user may use a mouse to click on a given device or its alphanumeric identifier or, alternatively, may enter the identifier via a keyboard, to request a pop-up audit trail window 650 for that device. In this manner, a user can use the audit trail information to determine whether an improper or unacceptable index value may be related to a failure to calibrate the device properly or in a timely manner, whether a device has been configured properly or at all, etc.), 
	displays a next action on a second screen of the plurality of screens (Eryurek: Para 0133 via FIG. 20 is yet another exemplary depiction of a display that may be provided by the GUI to enable a user to quickly investigate alarm information, conditions, etc. within the plant 10. A high level graphical view 750 of the plant 10 may include an alarm banner 760 having one or more pending alarms. Each of the alarms within the alarm banner may be represented using an alphanumeric indicator that is uniquely associated with the device which generated the alarm or event. Additionally, each of the alarms within the banner 760 may also include an information button 770, which may be selected by a user to generate a pop-up window 775 containing more detailed information relating to that particular alarm. Further, the user may also select the alphanumeric designator for the device causing a particular alarm to investigate the possible reasons for the alarm. When the alphanumeric designator is selected, a pop-up window 780 may be provided by the GUI. The pop-up window 780 may provide one or more response categories 785, which may facilitate the user's understanding of how a particular alarm should be addressed and within what time frame the alarm should be addressed. By way of example, the pop-up window 780 may indicate that a particular device is no longer communicating, that the device has failed, that the device needs maintenance immediately, or that the device requires maintenance or some other attention soon), and 
	displays the corrective action on a third screen of the plurality of screens (Eryurek: Para 0134 via FIGS. 21-24 are exemplary depictions of displays that may be provided by the GUI in response to a user's further investigation of an alarm, alert or any other event associated with, for example, a device. Generally speaking, a user may request device status information from a pop-up window such as the pop-up window 780 shown in FIG. 20. This detailed status information may provide one or more possible diagnoses of problems that may be responsible for the alarm condition (i.e., failed communication, failed device, needs maintenance now, advisory, etc.). Furthermore, as shown in FIG. 24, a user may request detailed help from any status window. This detailed help may provide step by step instructions to guide the user or some other person in rectifying the problem diagnosed by the system. This information may be made available to the GUI from the asset utilization expert 50 and/or from devices themselves, from the process control diagnostic expert 65, from other analysis tools, etc).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon/Bjorklund with the teachings of Eryurek in order to have wherein the mobile workflow implemented on the first computing device includes a plurality of screens to represent the scheduled series of actions, the plurality of screens configured to display a plurality of actions based on a particular asset is within or outside of the upper bound values and lower bound values of the one or more operating limits, the display of the plurality of actions comprising: displays a first action on a first screen of the plurality of screens for an operator to enter a value for the particular asset of the petrochemical plant or refinery, displays a next action on a second screen of the plurality of screens, and displays the corrective action on a third screen of the plurality of screens. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Furthermore, Nixon does not explicitly disclose the limitation of Claim 16 which states receiving, from the mobile computing device, confirmation that the corrective action has been completed successfully.
	Hoff though, with the teachings of Nixon/Bjorklund/Eryurek, teaches of
	receiving, from the mobile computing device, confirmation that the corrective action has been completed successfully (Hoff: Col 10 line 56 - Col 11 line 10 via implementing the corrective action, collecting status information of the action and performing additional procedures and/or continuing on with the process).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nixon/Bjorklund/Eryurek with the teachings of Hoff in order to have receiving, from the mobile computing device, confirmation that the corrective action has been completed successfully. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 17, the combination of Nixon/Bjorklund/Eryurek/Hoff teaches the limitation of Claim 17 which states
	wherein the asset operation data is sent periodically, and the current asset condition data is sent after a request for the current asset condition data is received by the first computing device (Bjorklund: Para 0065, 0123 via sensor data collection intervals by data collection platform and dashboards of the data accessible by remote device).
	Regarding Claim 18, the combination of Nixon/Bjorklund/Eryurek/Hoff teaches the limitation of Claim 18 which states
	wherein the measurable element is a pressure value of the asset of the petrochemical plant or refinery (Bjokrlund: Para 0031 via PSA unit. A typical PSA unit may have a control system containing hardware, software, and human - machine interface for operator interface, and a valve skid containing control valves, piping, and instrumentation. The devices in the valve skid communicate with the control system to operate the PSA. The PSA unit also contains multiple adsorber vessels and a tail gas surge tank. The adsorber vessels contain adsorbents).
	Regarding Claim 19, the combination of Nixon/Bjorklund/Eryurek/Hoff teaches the limitation of Claim 19 which states
	wherein the mobile workflow is a maintenance workflow, and the data representative of the modification to the scheduled series of actions of the mobile workflow to include the corrective action the user of the mobile computing device utilizes to complete the task associated with the asset comprises data representative of an adjustment to the pressure value of the asset (Bjorklund: Para 0063, 0083, 0116 via corrective actions taken based on equipment information, adjustment of parameters and thresholds via data analysis platform).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aylott et al. (US 2019/0286768 A1) Simulating Processes


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623